Exhibit 10.6

MapInfo Corporation

Nonstatutory Stock Option Agreement
Granted Under 2005 Stock Incentive Plan

1.     Grant of Option.

MapInfo Corporation, a Delaware corporation (the "Company"), hereby grants an
option to purchase shares of the common stock, $.002 par value per share, of the
Company ("Common Stock") as set forth in the attached Notice of Grant of Stock
Options and Option Agreement (the "Grant Notice") pursuant to the Company's 2005
Stock Incentive Plan (the "Plan").

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the "Code").
Except as otherwise indicated by the context, the term "Participant", as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.     Vesting Schedule

.



This option will become exercisable ("vest") as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 2.083%
of the original number of Shares at the end of each successive one-month period
following the first anniversary of the Grant Date until the fourth anniversary
of the Grant Date. The number of shares that vest in any month at 2.083% shall
be rounded up or down to the nearest whole Share, with the number of Shares
vesting on the final vesting date being adjusted, so that the total number of
Shares that vest over the four year period equal the number of Shares covered by
this Option.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.     Exercise of Option

.



(a)     Form of Exercise

. Each election to exercise this option shall be in writing, signed by the
Participant, and received by the Company at its principal office, accompanied by
this agreement, and payment in full in the manner provided in the Plan. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share [or for
fewer than ten whole shares].



(b)     Continuous Relationship with the Company Required

. Except as otherwise provided in this Section 3, this option may not be
exercised unless the Participant, at the time he or she exercises this option,
is, and has been at all times since the Grant Date, an employee or officer of
the Company or any other entity the employees or officers of which are eligible
to receive option grants under the Plan (an "Eligible Participant").



(c)     Termination of Relationship with the Company

. If the Participant ceases to be an Eligible Participant for any reason, then,
except as provided in paragraphs (d) and (e) below, the right to exercise this
option shall terminate [three] months after such cessation (but in no event
after the Final Exercise Date), provided that this option shall be exercisable
only to the extent that the Participant was entitled to exercise this option on
the date of such cessation. Notwithstanding the foregoing, if the Participant,
prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.



(d)     Exercise Period Upon Death or Disability

. If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for "cause" as specified in paragraph (e) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.



(e)     Discharge for Cause

. If the Participant, prior to the Final Exercise Date, is discharged by the
Company for "cause" (as defined below), the right to exercise this option shall
terminate immediately upon the effective date of such discharge. "Cause" shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for "Cause" if the Company determines, within 30 days after the
Participant's resignation, that discharge for cause was warranted.



4.     Withholding

.



No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.     Nontransferability of Option

.



This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6.     Provisions of the Plan

.



This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

This option shall be governed and construed in accordance with the laws of the
State of Delaware.